[Dkt. No. 7]

O'BRIEN, BELLAND & BUSHINSKY, LLC
509 S. Linola Road
Building 6
Moorestown, NJ 08057
(856) 795-2181
By: Steven J. Bushinsky, Esquire
W. Daniel Feehan, Esquire

Attorneys for Plaintiffs

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TRUSTEES OF THE IBEW LOCAL

351 PENSION FUND; et. al., ' Case No. 1:19-cv-14677-RMB-KMW
Plaintiffs, 7
. : DEFAULT JUDGMENT
HOT WIRE ELECTRIC, LLC,
Defendant.’

 

This matter having come before the Court on Plaintiffs’ Request for Default
Judgment, itis onthis2"¢ dayof | April, 2020 i.

ORDERED and ADJUDGED that the Plaintiffs recover of Defendant Hot
Wire Electric, LLC the sum of $150,631.54, which is inclusive of interest, liquidated
damages, and attorneys’ fees, as provided by law and to include additional interest

thereon; and
IT IS FURTHER ORDERED and ADJUDGED that this Court will retain

active jurisdiction over the enforcement and continued litigation of this matter.

 
